EMPLOYMENT AGREEMENT


    THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of December 20, 2007,
is made by and between Meade Technologies Inc., a Delaware corporation, having
its principal place of business at 455 Broadway, 4th Floor, New York, New York
10012 (the “Company”), and Mr. Raymond B. Lang residing at 9 Amanda Court,
Northport, New York 11768 (the “Executive”).


RECITALS


WHEREAS, the Company wishes to employ the Executive as the Chief Executive
Officer of the Company; and


WHEREAS, the Company desires to enter into this Agreement and to accept such
employment and service, subject to the terms set forth herein;


WHEREAS, the Executive agrees to accept such employment by the Company on the
terms set forth herein.


NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which is mutually acknowledged, the Company and the Executive
hereby agree as follows:


SECTION 1: CERTAIN DEFINITIONS.


1.1 “Effective Date” shall mean the first day of Executive’s employment, which
shall be February 1, 2008.


        1.2 “Employment Period” shall mean the period of time beginning on the
Effective Date and ending on the third anniversary of the Effective Date, unless
terminated earlier in accordance with Section 5.


1.3 “Board” shall mean the Board of Directors of the Company.


1.4 “Code” shall mean the Internal Revenue Code of 1986, as amended.


1.5 “Specified Employee” shall mean a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code, as determined by the Compensation
Committee of the Board of Directors.


SECTION 2: EMPLOYMENT. Subject to the terms and conditions provided herein, the
Company hereby agrees, during the Employment Period, to employ the Executive as
its Chief Executive Officer. The Executive hereby agrees to accept such
employment during the Employment Period.
 
 
1

--------------------------------------------------------------------------------



 
SECTION 3: EMPLOYMENT DUTIES. During the Employment Period, the Executive shall
have such duties and responsibilities as are assigned to the Executive by the
Board and consistent with the normal and customary responsibilities and duties
of a Chief Executive Officer of comparable companies. Executive shall take
direction from and report to the Board. During the Employment Period, the
Executive agrees to devote substantially all of his business attention and time
to the business and affairs of the Company and its subsidiaries, and to use the
Executive’s reasonable best efforts to perform faithfully the duties and
responsibilities assigned to the Executive under this Agreement. Notwithstanding
the foregoing, it is expressly understood that (a) the Executive may devote a
reasonable amount of time to the management of his investments and affairs and
to such industry associations, charitable and civic endeavors as shall not
interfere with the obligations set forth in this Agreement; (b) with the prior
approval of the Board (which shall not be unreasonably withheld), the Executive
may serve as a member of one or more boards of directors of companies that are
not affiliated with the Company; and (c) the Executive shall have the right
during the Employment Period to continue to serve as President of MKL Associates
Inc. and fulfill all of the duties and responsibilities associated with that
position provided that they do not interfere with the obligations set forth in
this Agreement.


SECTION 4: COMPENSATION.


    4.1 Base Salary  The Executive shall receive a base salary of no less than
$250,000 per annum (the “Base Salary”), payable in accordance with the Company’s
payroll practices in effect from time to time. The Base Salary shall be reviewed
at least once each year. When the Base Salary is reviewed, it may be increased
(but not decreased) in accordance with the Company’s regular review of senior
executive salaries, and if increased, then such increased amount shall become
the Base Salary.  The decision regarding whether to grant any such increase
shall be at the sole discretion of the Board.


    4.2 Incentive, Savings and Retirement Plans. During the Employment Period
the Executive shall be eligible to participate in any bonus or incentive plans
and programs established by the Board from time to time for the benefit of
senior executives of the Company. During the Employment Period, the Executive
shall be eligible to participate in all savings and retirement plans and
programs (as the plan terms allow) maintained by the Company from time to time
on or after the Effective Date for the benefit of employees and/or senior
executives of the Company.  Nothing contained herein shall require the
establishment or continuation of any particular plan or program.


    4.3 Health Care Plans. During the Employment Period, the Executive and/or
the Executive’s family (as the terms allow) shall participate in all health care
benefit plans, programs or arrangements maintained by the Company from time to
time on or after the Effective Date for the benefit of employees and/or senior
executives or employees of the Company. The Company agrees to pay the
Executive’s entire premium amounts to participate in such health care plans.


    4.4 Vacation; Fringe Benefits. During the Employment Period, the Executive
shall be entitled to four (4) weeks of vacation annually, in accordance with
Company policy. Vacation shall be taken at times mutually convenient to the
Company and the Executive.  During the Employment Period, the Executive shall
receive such perquisites and fringe benefits as are generally provided to senior
executives of the Company.
 
 
2

--------------------------------------------------------------------------------



 
4.5 Expenses. The Executive shall be reimbursed for reasonable and necessary
business expenses incurred in connection with the performance of his duties
hereunder. Such reimbursement shall be made no later than March 15 of the year
following the year in which such expense was incurred; provided, however, the
Employee shall, as a condition of such reimbursement, submit verification of the
nature and amount of such expenses in accordance with the reimbursement policies
from time to time adopted by the Company.


                4.6 Stock Option Grant. The Executive shall receive a stock
option grant  to purchase a number of shares of the Company’s common stock equal
to five percent (5%) of the outstanding capital stock of the Company on a fully
diluted basis as of the Effective Date, at an exercise price equal to the fair
market value thereof on the date of grant, pursuant to and subject to the terms
of a stock option agreement to be entered into between the Company and Executive
pursuant to the Company’s Stock Option Plan.


SECTION 5:  TERMINATION.


5.1 Death. The Employment Period shall terminate automatically upon the
Executive’s death.


        5.2 Disability.  If, during the Employment Period, the Disability (as
defined below) of the Executive has occurred, the Company may give to the
Executive written notice of its intention to terminate the Executive’s
employment due to such Disability. The Executive’s employment with the Company
shall be terminated by the Company on the 15th day after receipt by the
Executive of such notice (the “Disability Effective Date”), if, within such
fifteen (15) day period, the Executive shall not have returned to full-time
performance of the Executive’s duties. For purposes of this Agreement,
“Disability” means the inability of the Executive to perform his normal duties
and responsibilities hereunder due to a physical, mental, or emotional
impairment, as determined by an independent qualified physician (selected by the
Company and reasonably acceptable to the Executive) during any consecutive one
hundred and twenty day (120) period or for an aggregate of one hundred and
eighty (180) days during any three hundred sixty-five (365) day
period.   Nothing in this Section 5.2 is intended to be inconsistent with or in
any way alter the parties’ responsibilities under applicable federal or state
law regarding disabilities, if any.


      5.3 Cause.  The Board may terminate the employment of the Executive for
Cause by written notice to the Executive. For purposes of this Agreement,
“Cause” shall mean (a) an act or acts of material personal dishonesty taken by,
or committed at the request of, Executive, at the expense of the Company, or any
of its affiliates, or any other act of fraud, misappropriation or embezzlement
(b) repeated willful violations by Executive of the material terms of this
Agreement, which have not been cured within ten (10) days after written notice
has been given by the Board to the Executive, or (c) the conviction of, a plea
of nolo contendre, a guilty plea or a confession by Executive to, a felony or
any other crime involving dishonesty or (d) any act of material neglect or gross
misconduct that the Company (including unanimous approval of the Board) deems to
be materially injurious to the Company after written notice thereof and failure
to cure within 30 days.
 
 
3

--------------------------------------------------------------------------------



 
5.4. Without Cause. During the Employment Period, upon written notice given to
the Executive, the Board may terminate the Executive’s employment hereunder
other than for Cause, in the Board’s sole discretion.


5.5 Termination by Executive for Good Reason. During the Employment Period, the
Executive may terminate his employment hereunder by written notice for Good
Reason. For purposes of this Agreement, “Good Reason” shall mean the occurrence
of any of the following events which is not cured by the Company within thirty
(30) days of Executive’s written notice to the Company of same: (a) the
reduction of the Executive’s Base Salary; (b) a material diminution, without his
consent, of the Executive’s title, authority, duties or responsibilities as
specified hereunder, or the assignment of duties and responsibilities that are
inconsistent with his positions as Chief Executive Officer (it being understood
that the Company is a “start-up”, Executive will be required to perform
administrative type functions (routine copying, faxing, etc.), and it being
further understood that a change in title or duties to President shall not
constitute Good Reason; (c) the Company requiring the Executive, without his
consent, to be based in any office or location other than the Company’s
headquarters office, and such headquarters shall not be located during the
Employment Period outside of a 50-mile radius of New York City; (d) the material
breach by the Company of any provision of this Agreement which has not been
cured within thirty (30) days after a notice of such breach has been given by
the Executive to the Company.  The Executive must give the Company notice of the
event within thirty (30) days of the date of the event and the Executive must
resign effective upon no less than fourteen (14) days and no more than thirty
(30) days after the expiration of the Company’s thirty (30) day cure period.


5.6 Termination by Executive Without Good Reason. During the Employment Period
the Executive may terminate employment hereunder upon ninety (90) day’s prior
written notice without Good Reason, and such termination shall not be deemed to
be a breach of this Agreement.


5.6 Date of Termination. “Date of Termination” shall mean:


            (a) if the Executive’s employment is terminated by the Company,
other than for Cause or Disability, the Date of Termination shall be the date
set forth in the Company’s written notice of such termination under Section 5.4;


            (b) if the Executive’s employment is terminated by the Company for
Cause, the Date of Termination shall be the date upon which the applicable cure
period provided under Section 5.3 expires;


            (c) if the Executive’s employment is terminated by the Executive,
the date of termination shall be fifteen 15 days after the date on which the
Executive notifies the Company of such termination, or earlier if the Company
elects;


            (d) if the Executive’s employment is terminated by reason of death
or Disability, the Date of Termination shall be the date of death of the
Executive or the Disability Effective Date, as the case may be.
 
 
4

--------------------------------------------------------------------------------



 
      SECTION 6: OBLIGATIONS OF THE COMPANY UPON TERMINATION.


          6.1 Cause, Death, Disability or Voluntarily by the Executive. If the
Executive’s employment is terminated by reason of the Executive’s death, the
Executive’s Disability, for Cause by the Company or by the Executive voluntarily
(other than for Good Reason), the Executive, or the Executive’s legal
representative, as the case may be, shall be entitled to receive (a) the
Executive’s Base Salary through the Date of Termination; (b) any bonus earned in
the previous year and not yet paid by the Company; (c) any accrued vacation pay
through the Date of Termination not yet paid by the Company; and (d) a pro rata
bonus for the year of termination calculated and payable after year-end, if any,
provided, however that no such pro rata bonus shall be paid to the Executive if
his employment is terminated for Cause or voluntarily by the Executive without
Good Reason (such amounts specified in clauses (a), (b), (c) and (d) are
hereinafter referred to as the “Accrued Obligations”). All such Accrued
Obligations shall be paid to the Executive or to the Executive’s estate or
beneficiary, as applicable, in a lump sum in cash within thirty (30) days after
the Date of Termination.


        6.2 Other Than for Cause, Death or Disability, or by the Executive for
Good Reason. If, during the Employment Period, the Company terminates the
Executive’s employment (other than for Cause, death or Disability) or the
Executive terminates his employment for Good Reason, the Executive shall be
entitled to receive, within thirty (30) days after the Date of Termination, the
following:


            (a) The Company shall pay to the Executive all Accrued Obligations.


            (b) The Company shall pay to the Executive in cash a lump sum amount
equal to 9 months’ Base Salary (the “Severance Obligations”).


         6.3 Release.  Notwithstanding any other provision hereof, the Company’s
obligation to pay the Severance Obligations, if applicable, will be contingent
upon the Executive executing and providing to the Company (and not revoking
within the revocation period, if any, provided pursuant to the applicable
release agreement) a form of release agreement provided by the Company.  The
Executive shall execute the release within such period as is provided for in the
applicable release agreement, following the Company’s provision of such release
agreement to the Executive in connection with the Executive’s termination of
employment.


        6.4 Full Satisfaction. The payments actually received, accepted and
retained by the Executive (or his legal representatives) under this Agreement
that are attributable to the termination of the Executive’s employment shall be
in full and complete satisfaction of any and all claims the Executive (or his
legal representatives) may have against the Company which are in any way related
to the employment relationship (including the Executive’s hiring) between the
Executive and the Company or the termination of that relationship.


        6.5 Other Payments. Notwithstanding anything to the contrary contained
herein (including without limitation Section 6.4), any compensation or benefits,
if any, which are vested in the Executive or which the Executive is otherwise
entitled to receive under any plan, program or arrangement of the Company
before, at or subsequent to the Date of Termination shall be payable in
accordance with the terms and provisions of such plan, program or arrangement.
 
5

--------------------------------------------------------------------------------



 
SECTION 7: TAXES. The Company may withhold from any amounts payable under this
Agreement such federal, state or local taxes or other withholdings as shall be
required or permitted to be withheld pursuant to any applicable law or
regulation, the operation of any incentive, savings, retirement, or welfare or
fringe benefit plan, or by written agreement with the Executive.


SECTION 8: CONFIDENTIAL INFORMATION AND NON-COMPETITION.


         8.1 Confidential Information.  The Executive shall execute and deliver
to the Company on or prior to the Effective Date an Employee’s Proprietary
Information and Inventions Agreement and Arbitration Agreement (“Protection of
Company Property Agreement”) in the form attached hereto, the terms of which are
incorporated herein by reference; provided, however, that to the extent that a
term or provision of this Agreement conflicts with any term or provision of the
Protection of Company Property Agreement, such term or provision of this
Agreement shall prevail over such term or provision of the Protection of Company
Property Agreement.


         8.2 Non-Competition.  The Executive agrees that he will not, for a
period of one year from the termination of his employment hereunder, directly or
indirectly, own, manage, operate, work for, join, control, become employed by,
consult to or participate in the ownership, management or control of, any
business which is primarily focused on consumer or retail investment products or
any other business that directly competes with the business that the Company or
any of its subsidiaries is engaged in at the time of termination of employment
(the “Business”).  Notwithstanding the foregoing, working for, becoming employed
by, or consulting to a division of a company that is not engaged in competition
with the Company's Business shall not be considered a breach of this covenant. 
If, and to the extent that, any court determines that the geographical reach
and/or time period of this covenant is too broad to permit the full enforcement
of such covenants as written, the Executive and the Company hereby agree that
this provision shall be then deemed amended so as to permit enforcement for the
longest time period, and over the largest geographical region, as the court
permits. 


SECTION 9: INDEMNIFICATION. The Company agrees to obtain a directors and
officers’ liability insurance policy covering the Executive.  The Company will
provide the Executive with indemnification in accordance with the Company’s
by-laws and applicable law, for liabilities arising out of his employment with
the Company.


SECTION 10: SURVIVAL. The Executive agrees that Sections 8 and 9 of this
Agreement shall survive the termination of (a) this Agreement, (b) the
Employment Period and/or (c) the Executive’s employment with the Company.


SECTION 11: SUCCESSORS. This Agreement is personal to the Executive and may not
be assigned by the Executive. This Agreement shall inure to the benefit of, and
be enforceable by, the Executive and the Executive’s legal representatives, as
applicable. This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns. The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.
 
 
6

--------------------------------------------------------------------------------



 
SECTION 12: NOTICES. All notices and other communications hereunder shall be in
writing and shall be given by facsimile transmission, hand delivery to the other
party or by registered or certified mail, return receipt requested, postage
prepaid, to the addresses set forth below:


If to the Company:                               Meade Technologies Inc.
                455 Broadway, 4th
Floor                                                                           
New York, New York 10012


                                Attn: Daniel Klaus




With a copy to:                                     Pillsbury Winthrop Shaw
Pittman LLP
1540 Broadway
New York, NY 10036


Attn: Ronald Fleming


If to the Executive, to Executive’s then current address on file with the
Company. In the event of an address change, to either party at such other
address as either party shall have furnished to the other in writing in
accordance herewith. Any such notice and communications shall be effective when
actually received by the addressee.


SECTION 13: MISCELLANEOUS.


          13.1  Governing Law.  This Agreement shall be governed by and
construed in accordance with the laws of the state of New York, without
reference to principles of conflict of laws thereunder.


                  13.2   ARBITRATION. DISPUTES REGARDING THE EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY, INCLUDING, WITHOUT LIMITATION, ANY DISPUTE UNDER
THIS AGREEMENT, WHICH CANNOT BE RESOLVED BY NEGOTIATIONS, SHALL BE SUBMITTED TO,
AND SOLELY DETERMINED BY, FINAL AND BINDING ARBITRATIONS CONDUCTED PURSUANT TO
THE NEW YORK STOCK EXCHANGE, INC.’S ARBITRATION RULE AND THE PARTIES AGREE TO BE
BOUND BY THE FINAL AWARD OF THE ARBITRATORS IN ANY SUCH PROCEEDING.  THE
ARBITRATORS SHALL APPLY THE LAWS OF THE STATE OF NEW YORK WITH RESPECT TO THE
INTERPRETATION OR ENFORCEMENT OF ANY MATTER RELATING TO THIS AGREEMENT.  ANY
ARBITRATION HEREUNDER SHALL BE HELD IN NEW YORK CITY, NY, OR SUCH OTHER PLACE AS
THE PARTIES HERETO MAY MUTUALLY AGREE.  THE PREVAILING PARTY IN ANY SUCH
ARBITRATION SHALL BE ENTITLED TO RECOVER ITS OR HIS FULL REASONABLE COSTS AND
REASONABLE ATTORNEYS’ FEES INCURRED DURING OR IN CONNECTION WITH THE
ARBITRATION.  JUDGMENT UPON THE AWARD BY THE ARBITRATORS MAY BE ENTERED IN ANY
COURT IN THE STATE OF NEW YORK HAVING JURISDICTION THEREOF.
 
 
 
7

--------------------------------------------------------------------------------



 
13.3 Compliance with Section 409A of the Code.  To the fullest extent
applicable, amounts and benefits payable under this Agreement are intended to be
exempt from the definition of “nonqualified deferred compensation” under Section
409A of the Code in accordance with one or more of the exemptions available
under the final Treasury regulations promulgated under Code Section 409A and, to
the extent that any such amount or benefit is or becomes subject to Code Section
409A due to a failure to qualify for an exemption from the definition of
nonqualified deferred compensation in accordance with such final Treasury
regulations, this Agreement is intended to comply with the applicable
requirements of Section 409A of the Code with respect to such amounts or
benefits and will be interpreted and administered to the extent possible in a
manner consistent with the foregoing statement of intent.  Notwithstanding
anything herein to the contrary, (i) if on the date the Employee “separates from
service” within the meaning of Treasury Regulation section 1.409A-1(h), (A) the
Company is publicly traded, (B) the Employee is a Specified Employee, and (C)
the Company reasonably determines that (x) a payment or benefit payable
hereunder as a result of the Employee’s termination of employment constitutes
nonqualified deferred compensation that is subject to the requirements of
Section 409A of the Code and (y) the deferral of the commencement of such
payments or benefits is necessary in order to prevent any accelerated or
additional tax under Section 409A of the Code, then the Company will withhold
and accumulate such payments or benefits hereunder (without any reduction in
such payments or benefits ultimately paid or provided to Employee) until the
date that is six months following Employee’s separation from service date (or
the earliest date as is permitted under Section 409A of the Code), at which time
the withheld and accumulated payments shall be paid to the Employee in a single
lump sum payment and (ii) if any other payments of money or other benefits due
to Employee hereunder could cause the application of an accelerated or
additional tax under Section 409A of the Code, such payments or other benefits
shall be deferred if deferral will make such payment or other benefits compliant
under Section 409A of the Code, or otherwise such payment or other benefits
shall be restructured, to the extent possible, in a manner, determined by the
Company, that does not cause such an accelerated or additional tax.
                  13.  Captions.  The captions of this Agreement are not part of
the provisions hereof and shall not have any force or effect.


         13.4 Amendment.  This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors, assigns and legal representatives.


13.5 Entire Agreement.  This Agreement contains the entire understanding of the
Company and the Executive with respect to the subject matter hereof and
supersedes any prior oral or written agreement between the Company and the
Executive.


13.6 Counterparts.  This Agreement may be executed in or counterparts, each of
which will be deemed to be an original thereof, but all of which together will
constitute one and the same instrument.
 
 
8

--------------------------------------------------------------------------------


 

 
13.7  Waiver of Breach.  No waiver by the Company of any breach of this
Agreement will be a waiver of any preceding or subsequent breach.  No waiver by
the Company of any right under this Agreement will be construed as a waiver of
any other right.


        13.8 Enforceability.  If any provision of this Agreement is held invalid
or unenforceable, either in its entirety or by virtue of its scope of
application to given circumstances, such provision will thereupon be deemed
modified only to the extent necessary to render same valid, or not applicable to
given circumstances, or excised from this Agreement, as the situation may
require, and this Agreement will be construed and enforced as if such provision
had been included herein as so modified in scope or application, or had not been
included herein, as the case may be.
.
      IN WITNESS WHEREOF, the Executive has signed this Agreement and, the
Company has caused this Agreement to be signed in its name and on its behalf,
all as of the day and year first above written.






                                    Meade Technologies Inc.


                                     By: /s/Daniel Klaus
                                           Title: Acting Chief Executive Officer
                                           Name: Daniel Klaus

 
                                     By: /s/ Raymond B.
Lang                               
                                           Name:   Raymond B. Lang



